Citation Nr: 1632964	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a low back disability, to include a lumbar muscle spasm with pain radiating to the neck.

2. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, and as secondary to a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from February 1992 to March 1992, and on ACDUTRA in the Air National Guard from April 1998 to November 1998. He served on active duty in the Air Force from September 2001 to May 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran seeks service connection for depression and a nervous condition. The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Board has recharacterized the issue and will analyze the Veteran's current claim under this framework, to include an acquired psychiatric disability, and updated the title page to reflect such. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in March 2015. A transcript of the hearing is associated with the claims files.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board finds that further development is required before the claims are decided. The Veteran contends he is entitled to service connection for a low back disability, to include lumbar muscle spasms and pain radiating to his neck as a result of an in service injury. In addition, the Veteran contends he is entitled to service connection for an acquired psychiatric disability, to include major depressive disorder, as secondary to a low back disability. 

As a preliminary matter, active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2013). A service treatment record dated in January 2000 indicates that the Veteran had an injury "on active duty;" however, service at that time has not been verified. On remand, efforts should be made to verify any additional dates of ACDUTRA. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In March 2015 testimony, before the undersigned VLJ, the Veteran testified to undergoing approximately six months of physical therapy through VA after injuring his back on active duty for training (ACDUTRA) in January 2000. See March 2015 hearing transcript, page 5. VA radiology records have been associated with the claims file from January 2000, however, no VA treatment or physical therapy records are associated with the claims file prior to January 2003.  

In addition, the Veteran testified he underwent treatment for his back and neck through his family physician, including an MRI and x-rays. See March 2015 hearing transcript, page 5. However, there are no private treatment records associated with the claims file relating to the Veteran's low back disability. As the Veteran has identified potentially relevant treatment records on remand appropriate attempts should be made to locate and obtain these VA and private treatment records. 

With regard to the merits of the claims, if VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with VA examination and opinion as to his low back disability in September 2010. The examiner indicated that it was less likely than not that the Veteran's low back disability was caused by or a result of active service. See September 2010 VA examination. The examiner noted the Veteran's in-service injury and subsequent treatment but that such was an acute and transitory incident. The examiner noted a lack of treatment, as to the Veteran's low back disability from 2000 forward. However, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). As such, a supplemental VA opinion is required. 

Next, the Veteran is seeking service connection for an acquired psychiatric disorder, to include major depressive disorder secondary to a low back disability and ongoing pain. The Veteran testified before the undersigned VLJ to ongoing sadness, pain, nervousness, stress and trouble sleeping as a result of his low back disability. See March 2015 hearing transcript, page 9. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

First, the medical evidence of record documents a current disability. VA treatment records from September 2009 indicate the Veteran has a diagnosis of major depressive disorder not otherwise specified (NOS). See September 21, 2009 VA treatment record. Treatment records indicate the Veteran continues to undergo treatment for his major depressive disorder. 

Next, addressing whether there is evidence establishing an in service event, injury or disease, the Veteran testified before the undersigned VLJ, that he has suffered ongoing pain since his injury in service which impacts and worsens his nervousness. See March 2015 hearing transcript, page 9. As discussed above, STRs note an injury in January 2000. Treatment records in October 2003 noted feelings of depression and sadness since November 2002. See October 28, 2003 psychiatry note.  In light of the Veteran's lay statements, injury in service and ongoing symptoms noted post-service, the Board finds the "low threshold" standard of McLendon is met and a VA examination is warranted. See McLendon at 82. 

Accordingly, the case is REMANDED for the following action:

1. Verify and note all periods of ACDUTRA and INACDUTRA, to include the type of service the Veteran was on in January 2000, in a memorandum and associate such with the Veteran's claims files. There is an indication the Veteran had a period of ACDUTRA in January 2000, however specific dates are not part of the claims file. 

2. Obtain and associate with the file any outstanding VA medical records. In particular, the Veteran testified to undergoing VA physical therapy after his January 2000 in service accident. 

3. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his low back disability. Specifically, he testified in March 2015 that he underwent medical treatment including an MRI and x-rays through his family physician.

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 
 
4. After completing the above development to the extent possible, refer the case to the VA examiner who provided the September 2010 examination for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. The examiner shall review the Veteran's claims file, to include this remand, review any additional treatment records associated with the claims file and revisit all prior opinions provided. The examiner must answer the following question: 

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability began in or is related to his active service? 

Review of the entire claims file is required; however attention is invited to the Veteran's and fellow service member lay statements, reporting the Veteran underwent physical therapy after his January 2000 injury. See VBMS, document labeled VA 21-4138 Statement in Support of Claim, receipt date November 9, 2015 and VBMS, Correspondence: VCH Transcript, receipt date March 11, 2015, page 5. Further VA treatment records from January 2003 note ongoing low back pain.  See VBMS, document labeled Medical Treatment Record- Government Facility, receipt date September 25, 2010, page 75. Note that a lack of documented treatment or exposure in service, while probative, cannot serve as the sole basis for a negative finding. The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. After completing the directives above, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include major depressive disorder (NOS). The claims file must be made available to and reviewed by the examiner and a note that it was reviewed should be included in the report. After reviewing the claims file, the examiner is asked to answer the following questions:

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disorder, to include major depressive disorder (NOS), is related to active service?

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychatric disorder was caused by his low back disability?

c. Is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disorder was aggravated (permanently worsened beyond its natural progression) by his low back disability? 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the acquired psychiatric disorder by the potentially service-connected low back disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. Thereafter, take any additional development action deemed warranted and readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the maters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




